DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 and 21-22 are pending in this Office Action.

Response to Arguments
Applicant's arguments filed in the amendment filed 03/08/2022, have been fully considered but they are not persuasive. The reasons are set forth below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2022 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 03/11/2021 have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, ___ (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written .
Even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function. Ariad, 598 F.3d at 1349 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568). In Ariad, the court recognized the problem of using functional claim language without providing in the specification examples of species that achieve the claimed function:
“The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Ariad, 598 F.3d at 1349.
The standard for description of computer-implemented functions is a description within the specification itself of the algorithm steps that are necessary to perform the claimed function. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). See also Aristocrat Technologies v. IGT, 521 F.3d 1328 (Fed. Cir. 2008). Specifically, if one skilled in the art would know how to program the disclosed computer to perform the necessary steps described in the specification to achieve the claimed function and the inventor was in possession of that Hayes, 982 F.2d at 1534.
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must include at least a single means, and then other means or some expanding principle 
In the instant case:
Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “a main control unit, determining whether to scan a signal by a mobile device, wherein when the main control unit has scanned the signal, the main control unit generates a home event message according to an identity information of the mobile device that in the signal, and sends the home event message to the at least one event execution unit; wherein when the at least one event execution unit receives the home event message, the event execution unit determines whether to perform a home event according to the home event message; and wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, and sends the leave event message to the at least one event execution unit; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message” of claim(s) 1 and 11. The aforementioned limitations are merely examples and there may be additional limitations for which the Applicant does not even disclose a representative number of species in the specification for the claimed genus for achieving the additional functionalities. A claim to functionality must be supported by at least a single algorithm or step/procedure for achieving it, see Ariad and Hayes, above. Even if Applicant discloses an algorithm or step/procedure for achieving the functionality, a claim to functionality is overbroad of the disclosure of a single means of achieving it, as st rejection is proper.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-10 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “Claim 1 - a main control unit, determining whether to scan a signal by a mobile device; … when the main control unit has canned the signal, the main control unit generates a home event message according to an identity information of the mobile device in the signal, …; wherein when the at least one event execution unit receives the home event message, the event execution unit determines whether to perform a home event according to the home event message; and wherein when the main control has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, …; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message. Claim 2 - wherein the main control unit has a home state record table that records a user state corresponding to the identity information of the mobile device; wherein before the main control unit sends the home event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device in the signal to a home state, and generates the home event message further according to the home state record table; and wherein before the main control unit sends the leave event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device to a leave state, and generates the leave event message further according to the home state record table. Claim 3 - the main control unit further determines whether the main control unit is successfully connected with a registered mobile device; … the main control unit generates the home event message and sends the home event message to the at least one event execution unit. Claim 4 - … the main control unit further determines whether to lose a connection with a mobile device that has been successfully connected; and when the main control unit loses the connection with the mobile device that has been successfully connected, the main control unit generates the leave event message and sends the leave event message to the at least one event execution unit. Claim 5 - when the main control unit has scanned the signal, the main control unit further determines whether the identity information in the signal has been registered, and if the identity information in the signal has been registered, the main control unit determines whether the user state corresponding to the identity information in the signal in the home state record table is the home state; when the main control unit determines the user state corresponding to the identity information in main control unit further updates a record time corresponding to the identity information in the signal in the home state record table to a current time; and when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is not the home state, the main control unit updates the record time corresponding to the identity information in the signal in the home state record table to the current time, updates the user state corresponding to the identity information in the signal in the home state record table to the home state, generates the home event message further according to the home state record table, and sends the home event message to the at least one event execution unit. Claim 6 - wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit further determines whether a time difference between the recording time corresponding to the identity information in the home state record table and the current time exceeds a preset value …; and wherein when the time difference exceeds the preset value, the main control unit then updates the user state corresponding to the identity information to the leave state, generates the leave event message further according to the identity information of the mobile device in the signal and the home state record table, and sends the leave event message to the at least one event execution unit. Claim 7 - wherein when the at least one event execution unit receives the home event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the home event message and the environmental parameter information. Claim 8 - wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit further receives executes corresponding functions according to the leave event message and the environmental parameter information. Claim 9 - wherein when the at least one event execution unit receives an environmental parameter information, the at least one event execution unit determines whether to generate an environmental parameter event message according to the environmental parameter information; when the environmental parameter event message is generated, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the environmental parameter event message. Claim 10 - wherein when the main control unit receives a remote control signal, the main control unit generates a remote event message according to the remote control signal and sends the remote event message to the at least one event execution unit; and wherein when the at least one event execution unit receives the remote event message, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the remote event message.” of claims 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Contingent Limitation
MPEP 2111.04(II) states: 
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.
In view of MPEP 2111.04(II):
In claims 1 and 11, only the limitation “at least one event execution unit; and a main control unit, determining whether to scan a signal sent by a mobile 
In claims 2 and 12, only the limitation “wherein the main control unit has a home state record table that records a user state corresponding to the identity information of the mobile device;” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein before the main control unit sends the home event message to 
In claims 3 and 13, only the limitation “The event management and control device as claimed in claim 1” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein the main control unit further determines whether the main control unit is successfully connected with a registered mobile device; and when the main control unit is successfully connected with the registered mobile device, the main control unit generates the home event message further according to the home state record table, and sends the home event message to the at least one event execution unit” are neither required to be executed nor disclosed by the cited prior art.
In claims 4 and 14, only the limitation “The event management and control device as claimed in claim 3” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are 
In claims 5 and 15, only the limitation “The event management and control device as claimed in claim 2” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “when the main control unit has scanned the signal, the main control unit further determines whether the identity information in the signal has been registered, and if the identity information in the signal has been registered, the main control unit determines whether the user state corresponding to the identity information in the signal in the home state record table is the home state; when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is the home state, the main control unit further updates a record time corresponding to the identity information in the signal in the home state record table to a current time; and when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is not the home state, the main control unit 
In claims 6 and 16, only the limitation “The event management and control device as claimed in claim 5” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit further determines whether a time difference between the recording time corresponding to the identity information in the home state record table and the current time exceeds a preset value …; and wherein when the time difference exceeds the preset value, the main control unit the updates the user state corresponding to the identity information to the leave state, generates the leave event message further according to … the home state record table, and sends the leave event message to the at least one event execution unit” are neither required to be executed nor disclosed by the cited prior art.
In claims 7 and 17, only the limitation “The event management and control device as claimed in claim 2” need to be disclosed by the cited prior art because 
In claims 8 and 18, only the limitation “The event management and control device as claimed in claim 2” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the leave event message and the environmental parameter information” are neither required to be executed nor disclosed by the cited prior art.
In claim 9, only the limitation “The event management and control device as claimed in claim 2” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein when the at least one event execution unit receives an environmental parameter information, the at least one event execution unit determines whether to generate an environmental parameter event message according to the environmental 
In claim 10, only the limitation “The event management and control device as claimed in claim 2” need to be disclosed by the cited prior art because steps recited after the aforementioned limitations are contingent and they are neither required to be executed nor disclosed by the cited prior art. The step of “wherein when the main control unit receives a remote control signal, the main control unit generates a remote event message according to the remote control signal and sends the remote event message to the at least one event execution unit; and wherein when the at least one event execution unit receives the remote event message, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the remote event message” are neither required to be executed nor disclosed by the cited prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, Akihiko (Pub. No.: US 2007/0052518, hereinafter, “Nakamura”) in view of Coles, Roderick A. (Pub. No.: US 2015/0188725, hereinafter, “Coles”).
Claims 1, 11. Nakamura teaches:
An event management and control device, comprising: at least one event execution unit; and a main control unit, determining whether to scan a signal sent by a mobile device; – in paragraphs [0024]-[0026], [0032] (The domestic terminal 1 is disposed in a house and can carry out short-distance wireless communication with the member information recording medium 2 within a communication zone. The member information recording medium 2 records the following information as member information for authenticating a member carrying the member information recording medium 2: ID information for identifying the member, or attribute information indicating attribute of the member. Examples of the medium include an IC card, a mobile telephone, or the like. The domestic terminal 1 may carry out predetermined processing with the mobile telephone 5 or the PC terminal 6, based upon the result of authentication of the member information recording medium 2 carried out by the domestic terminal 1.)
wherein when the main control unit has scanned the signal, the main control unit generates a home event message according to an identity information of the mobile device in the signal and sends the home event message to the at least one event execution unit; wherein when the at least one event execution unit receives the home event message, the event execution unit determines whether to perform a home event according to the home event message; and – in paragraphs [0050], [0089], [0090]-[0126]  (The term "member authentication processing" implies (i) determination processing for determining whether or not the member information recording medium 2 has rightful ID information and (ii) processing in which member attribution necessary for carrying out the below-mentioned external processing is determined based upon the member attribution information. If it is determined in S2 that the member information recording medium 2 has rightful ID information, the member information obtaining section 19 determines which member is in the house (S4). The determination in S4 is carried out by having the member information obtaining section 19 determine the attribute information of the member information recording medium 2. If it is determined in S4 that only a pet is in the house, the external processing decision section 21 creates external processing execution information in such a way that an external process in a "pet mode (description thereof will be mentioned below)" is carried out. Based upon the external processing execution information, operation of the domestic device control section 3 or of the center system 4 is controlled (S6). If it is determined in S4 that an adult is in the house, the external 

Nakamura does not explicitly teach:
wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, and sends the leave event message to the at least one event execution unit; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message.
However, Coles teaches:
wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, and sends the leave event message to the at least one event execution unit; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message. – in paragraph [0027] (FIG. 2C shows a diagram of an embodiment of the security and automation system of the present invention where a  
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Coles to include wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, and sends the leave event message to the at least one event execution unit; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message, as taught by Coles, in paragraph [0002], to provide a security system that is not expensive and does not have high maintenance costs.

Claims 2, 12. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 1 – refer to the indicated claim for reference(s).
Nakamura teaches:
wherein the main control unit has a home state record table that records a user state corresponding to the identity information of the mobile device; wherein before the main control unit sends the home event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device in the signal, and generates the home event message further according to the home state record table; and wherein before the main control unit sends the leave event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device in the signal to a leave state, and generates the leave event message further according to the home state record table. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claims 3, 13. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 1 – refer to the indicated claim for reference(s).
Nakamura teaches:
the main control unit further determines whether the main control unit is successfully connected with a registered mobile device; and when the main control unit is successfully connected with the registered mobile device, the main control unit generates the home event message and sends the home event message to the at least one event execution unit. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claims 4, 14. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 3 – refer to the indicated claim for reference(s).
Nakamura teaches:
wherein when the main control unit is not successfully connected with the registered mobile device, the main control unit further determines whether to lose a connection with a mobile device that has been successfully connected; and when the main control unit loses the connection with the mobile device that has been successfully connected, the main control unit generates the leave event message, and sends the leave event message to the at least one event execution unit. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claims 5, 15. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 2 – refer to the indicated claim for reference(s). 
Nakamura teaches:
when the main control unit has scanned the signal, the main control unit further determines whether the identity information in the signal has been registered, and if the identity information in the signal has been registered, the main control unit determines whether the user state corresponding to the identity information in the signal in the home state record table is the home state; when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is the home state, the main control unit further updates a record time corresponding to the identity information in the signal in the home state record table to a current time; and when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is not the home state, the main control unit updates the record time corresponding to the identity information in the signal in the home state record table to the current time, updates the user state corresponding to the identity information in the signal in the home state record table to the home state, generates the home event message further according to the home state record table, and sends the home event message to the at least one event execution unit. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claims 6, 16. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 5 – refer to the indicated claim for reference(s).

Coles further teaches:
wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit further determines whether a time difference between the recording time corresponding to the identity information in the home state record table and the current time exceeds a preset value before updating the user state corresponding to the identity information; and wherein when the time difference exceeds the preset value, the main control unit updates the user state corresponding to the identity information to the leave state, generates the leave event message further according to the identity information of the mobile in the signal and the home state record table, and sends the leave event message to the at least one event execution unit. – in paragraph [0027] (System 100 pings for any registered devices 202 every 10 seconds while all registered devices 202 are away. When the registered devices 202 are in the vicinity of structure 204 a successful ping will stop the check until next cycle, which in one embodiment is about every two to three seconds. However, when the registered device 202 leaves the vicinity of structure 204, system 100 has to fail to ping sixty times over about thirty seconds. This ensures that simple network failures do not give a false positive.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakamura with Coles to include wherein 

Claims 7, 17. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 2 – refer to the indicated claim for reference(s).
Nakamura teaches:
wherein when the at least one event execution unit receives the home event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the home event message and the environmental parameter information. – in paragraph [0099] (If, for example, a gas appliance is operable when only a child is in the house, the child may play with the gas appliance, and consequently cause a fire. Therefore, it is undesirable for a gas appliance to be operational. In 

Claims 8, 18. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 2 – refer to the indicated claim for reference(s). 
Nakamura teaches:
wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the leave event message and the environmental parameter information. – in paragraph [0154] (The external device notification instrument notifies an external device of member entrance/exit information based upon a result of an identification process carried out by the member identification processing instrument. Therefore, who enters/exits from the house can be known at a place remote from the security management device.)

Claim 9. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 2 – refer to the indicated claim for reference(s). 
Nakamura teaches:
wherein when the at least one event execution unit receives an environmental parameter information, the at least one event execution unit determines whether to generate an environmental parameter event message according to the environmental parameter information; when the environmental parameter event message is generated, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the environmental parameter event message. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claim 10. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 2 – refer to the indicated claim for reference(s).
Nakamura teaches:
wherein when the main control unit receives a remote control signal, the main control unit generates a remote event message according to the remote control signal and sends the remote event message to the at least one event execution unit; and wherein when the at least one event execution unit receives the remote event message, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the remote event message. – in paragraphs [0157]-[0159] (A security management device in the present invention may be one in which the member entrance/exit information includes time information regarding a time at when a member enters/exits from the security assurance region. Because the time information is included in the member entrance/exit information, by using the external device described above, a parent, who is away from the house, can know the time of entrance/exit of a member to/from the house, for example the returning time and leaving time of a child. Accordingly, one can accurately know who enters/exits from the security management region at what time even if he/she is away from the security management device. Therefore, an enhanced feeling of security can be provided to him/her.)

Claims 21, 22. Combination of Nakamura and Coles teaches The event management and control device as claimed in claim 1 – refer to the indicated claim for reference(s). 
Nakamura teaches:
wherein the main control unit of the event management and control device is implemented by a smart phone. – in paragraphs [0024]-[0026], [0032] (Examples of the medium include an IC card, a mobile telephone, or the like. The domestic terminal 1  result of authentication of the member information recording medium 2 carried out by the domestic terminal 1.)

REMARKS
	Applicant has presented amendments to the claims. The examiner maintains the rejections, see remarks below.
Argument 1: The applicant argues that the rejection under 35 U.S.C. 112, first paragraph, is improper.
In response, the examiner respectfully submits:
However, claims 1-18 and 21-22 fail to comply with the written description requirement. Examiner contends that Applicant does not even disclose a representative number of species (i.e., algorithms or steps/procedures) in the specification for the claimed genus for achieving the functionality “a main control unit, determining whether to scan a signal by a mobile device, wherein when the main control unit has scanned the signal, the main control unit generates a home event message according to an identity information of the mobile device that in the signal, and sends the home event message to the at least one event execution unit; wherein when the at least one event execution unit receives the home event message, the event execution unit determines whether to perform a home event according to the home event message; and wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, and sends the leave event message to the at least st rejection is proper.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. MPEP 2161.01(I) and 2163.05(I)(3)(ii) give guidance. Generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad Pharms, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010)(en banc); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, ___ (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 
Further, when a specification provides a single means of performing a function it does not entitle the inventor to all means of achieving the function. Lizardtech Inc. v. Earth Res. Mapping Inc., 424 F.3d 1336, 1346 (Fed. Cir. 2005). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163.05(I)(3)(i)(A)), reduction to drawings ((i)(B)), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus ((i)(C)). See Eli Lilly, 119 F.3d at 1568.
Thus it is clear what is required of computer-implemented functional claims: As Ariad stated, mere claim to the functionality, without more, is insufficient to meet the written description requirement. Hayes and Aristocrat teach that the applicant must provide at least a single means of achieving the function within the specification itself. That means the algorithm steps which achieve the function must be described in sufficient detail that one of ordinary skill in the art would reasonably conclude that the applicant had possession of the claimed subject matter. The applicant must provide at least a single set of algorithm steps which perform the function, but even then that only entitles the applicant to claim those steps, as a claim to the broader function without proof of the enlarged scope is insufficient under Lizardtech. Therefore, a claim to the functional result must 

Argument 2: The applicant argues that the rejection under 35 U.S.C. 112, second paragraph, in view of 35 U.S.C. 112, sixth paragraph, is improper.
In response, the examiner respectfully submits:
However, the rejection of claims 1-10 and 21 under 35 U.S.C. 112(b) is proper.
Claim limitation “Claim 1 - a main control unit, determining whether to scan a signal by a mobile device; … when the main control unit has canned the signal, the main control unit generates a home event message according to an identity information of the mobile device in the signal, …; wherein when the at least one event execution unit receives the home event message, the event execution unit determines whether to perform a home event according to the home event message; and wherein when the main control has not scanned the signal sent by the mobile device, the main control unit generates a leave event message according to the identity information of the mobile device in the signal, …; wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit determines whether to perform a leave event according to the leave event message. Claim 2 - wherein the main control unit has a home state record table that records a user state corresponding to the identity information of the mobile device; wherein before the main control unit sends the home event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device in the signal to a home state, and generates the home event message main control unit sends the leave event message to the at least one event execution unit, the main control unit updates the user state corresponding to the identity information of the mobile device to a leave state, and generates the leave event message further according to the home state record table. Claim 3 - the main control unit further determines whether the main control unit is successfully connected with a registered mobile device; … the main control unit generates the home event message and sends the home event message to the at least one event execution unit. Claim 4 - … the main control unit further determines whether to lose a connection with a mobile device that has been successfully connected; and when the main control unit loses the connection with the mobile device that has been successfully connected, the main control unit generates the leave event message and sends the leave event message to the at least one event execution unit. Claim 5 - when the main control unit has scanned the signal, the main control unit further determines whether the identity information in the signal has been registered, and if the identity information in the signal has been registered, the main control unit determines whether the user state corresponding to the identity information in the signal in the home state record table is the home state; when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is the home state, the main control unit further updates a record time corresponding to the identity information in the signal in the home state record table to a current time; and when the main control unit determines the user state corresponding to the identity information in the signal in the home state record table is not the home state, the main control unit updates the record time corresponding updates the user state corresponding to the identity information in the signal in the home state record table to the home state, generates the home event message further according to the home state record table, and sends the home event message to the at least one event execution unit. Claim 6 - wherein when the main control unit has not scanned the signal sent by the mobile device, the main control unit further determines whether a time difference between the recording time corresponding to the identity information in the home state record table and the current time exceeds a preset value …; and wherein when the time difference exceeds the preset value, the main control unit then updates the user state corresponding to the identity information to the leave state, generates the leave event message further according to the identity information of the mobile device in the signal and the home state record table, and sends the leave event message to the at least one event execution unit. Claim 7 - wherein when the at least one event execution unit receives the home event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the home event message and the environmental parameter information. Claim 8 - wherein when the at least one event execution unit receives the leave event message, the at least one event execution unit further receives an environmental parameter information, and executes corresponding functions according to the leave event message and the environmental parameter information. Claim 9 - wherein when the at least one event execution unit receives an environmental parameter information, the at least one event execution unit determines whether to generate an environmental parameter event message according to the environmental event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the environmental parameter event message. Claim 10 - wherein when the main control unit receives a remote control signal, the main control unit generates a remote event message according to the remote control signal and sends the remote event message to the at least one event execution unit; and wherein when the at least one event execution unit receives the remote event message, the at least one event execution unit reads the home state record table, and executes corresponding functions according to the user state recorded in the home state record table and the remote event message.” of claims 1-10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For example, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Argument 3: The applicant argues that the art cited on the record does not disclose a main control unit, determining whether to scan a signal sent by a mobile device; wherein when the main control unit has scanned the signal, the main control unit generates a home event message according to an identity information of the mobile device in the signal and sends the home event message to the at least one event execution unit, as recited in the independent claims.
In response, the examiner respectfully submits:
However, Nakamura teaches a main control unit, determining whether to scan a signal sent by a mobile device – in paragraphs [0024]-[0026], [0032] (The domestic terminal 1 is disposed in a house and can carry out short-distance wireless communication with the member information recording medium 2 within a communication zone. The member information recording medium 2 records the following information as member information for authenticating a member carrying the member information recording medium 2: ID information for identifying the member, or attribute information indicating attribute of the member. Examples of the medium include an IC card, a mobile telephone, or the like. The domestic terminal 1 may carry out predetermined processing with the mobile telephone 5 or the PC terminal 6, based upon the result of authentication of the member information recording medium 2 carried out by the domestic terminal 1.)
Nakamura teaches wherein when the main control unit has scanned the signal, the main control unit generates a home event message according to an identity information of the mobile device in the signal and sends the home event message to the at least one event execution unit; – in paragraphs [0050], [0089], [0090]-[0126]  (The term "member authentication processing" implies (i) determination processing for determining whether or not the member information recording medium 2 has rightful ID information and (ii) processing in which member attribution necessary for carrying out the below-mentioned external processing is determined based upon the member attribution information. If it is determined in S2 that the member information recording medium 2 has rightful ID information, the member information obtaining section 19 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734. The examiner can normally be reached Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449